Exhibit PLAN OF CONVERSION AND REORGANIZATION AS AMENDED of HOME FEDERAL MUTUAL HOLDING COMPANY OF LOUISIANA, (A Federal Mutual Holding Company) HOME FEDERAL BANCORP, INC. OF LOUISIANA, (A Federal Corporation) HOME FEDERAL BANCORP, INC. OF LOUISIANA (A Louisiana Corporation) and HOME FEDERAL SAVINGS AND LOAN ASSOCIATION (A Federal Association) (without Annexes) TABLE OF CONTENTS Section Page 1. Introduction 1 2. Definitions 2 3. General Procedure for Conversion and Reorganization 6 4. Total Number of Shares and Purchase Price of Conversion Stock 8 5. Subscription Rights of Eligible Account Holders (First Priority) 9 6. Subscription Rights of Employee Stock Ownership Plan (Second Priority) 9 7. Subscription Rights of Supplemental Eligible Account Holders (Third Priority) 10 8. Subscription Rights of Other Members (Fourth Priority) 10 9. Community Offering, Syndicated Community Offering and Other Offerings 10 10. Limitations on Subscriptions and Purchases of Conversion Stock 12 11. Timing of Subscription Offering; Manner of Exercising Subscription Rights and Order Forms 13 12. Payment for Conversion Stock 14 13. Account Holders in Nonqualified States or Foreign Countries 15 14. Voting Rights of Shareholders 15 15. Liquidation Account 16 16. Transfer of Deposit Accounts 17 17. Requirements Following Conversion for Registration, Market Making and Stock Exchange Listing 17 18. Directors and Officers of the Association 17 19. Requirements for Stock Purchases by Directors and Officers Following the Conversion and Reorganization 17 20. Restrictions on Transfer of Stock 17 21. Restrictions on Acquisition of Stock of the Holding Company 18 22. Tax Rulings or Opinions 18 23. Stock Compensation Plans 18 24. Dividend and Repurchase Restrictions on Stock 19 25. Payment of Fees to Brokers 19 26. Effective Date 19 27. Amendment or Termination of the Plan 19 28. Interpretation of the Plan 19 Annex A Plan of Merger between the Mid-Tier Holding Company and the Association A-1 Annex B Plan of Merger between the Mutual Holding Company and the Association B-1 Annex C Plan of Merger between the Association, the Mid-Tier Holding Company and Interim C-1 1. INTRODUCTION. For purposes of this section, all capitalized terms have the meanings ascribed to them in Section 2. On January 18, 2005, Home Federal Savings and Loan Association of Shreveport, a federally-chartered mutual savings and loan association ("Home Federal Savings"), reorganized into the mutual holding company form of organization.To accomplish this transaction, Home Federal Savings organized a federally-chartered, stock-form savings association known as Home Federal Savings and Loan Association (the "Association") as a wholly owned subsidiary of a newly formed federally-chartered stock-form mid-tier holding company known as Home Federal Bancorp, Inc. of Louisiana (the "Mid-Tier Holding Company").The Mid-Tier Holding Company simultaneously issued 2,135,375 shares of its common stock to a newly formed federally-chartered mutual holding company known as Home Federal Mutual Holding Company of Louisiana (the "Mutual Holding Company"), and sold 1,423,583 of its shares of common stock to members of Home Federal Savings, employee stock benefit plans of the Association, directors, officers and employees of Home Federal Savings and members of the general public. This Plan of Conversion and Reorganization, as amended ("Plan"), provides for the conversion of the Mutual Holding Company from the mutual holding company form of organization to the fully public stock holding company form of organization.As part of the Conversion and Reorganization, the Association will become the wholly owned subsidiary of a newly formed Louisiana corporation (the "Holding Company") and the Holding Company will issue 100% of its stock in the Offerings, all as described in this Plan. One of the primary purposes of the Conversion and Reorganization is to enable the Association and the Holding Company to acquire First Louisiana Bancshares, Inc. ("First Louisiana") and its wholly owned subsidiary, First Louisiana Bank, by merger (the "First Louisiana Merger").Pursuant to an Agreement and Plan of Merger dated December 11, 2007 by and among the Mutual Holding Company, the Mid-Tier Holding Company and First Louisiana (the "Merger Agreement") all issued and outstanding shares of First Louisiana Common Stock will be exchanged for a combination of Holding Company common stock ("First Louisiana Merger Shares") and cash based on an exchange ratio which will result in 60% of the First Louisiana common stock being exchanged for First Louisiana Merger Shares and 40% in cash and all First Louisiana stock options remaining issued and outstanding as of the effective date of the consummation of the First Louisiana Merger shall be converted into options to purchase shares of Holding Company Common Stock in accordance with the terms of the Merger Agreement.The Conversion will generate capital to support the First Louisiana acquisition and make it possible for the Holding Company to issue its common stock to holders of First Louisiana common stock. The Boards of Directors of the Mutual Holding Company, the Mid-Tier Holding Company and the Association believe that the conversion of the Mutual Holding Company to stock form pursuant to this Plan and the First Louisiana Merger are in the best interests of the Mutual Holding Company, the Mid-Tier Holding Company and the Association, as well as the best interests of Members and Shareholders.The Boards of Directors determined that this Plan equitably provides for the interests of Members through the granting of subscription rights and the establishment of a liquidation account.The Conversion and Reorganization will result in the raising of additional capital for the Association and the Holding Company and is expected to result in a more active and liquid market for the Holding Company Common Stock than currently exists for the Mid-Tier Holding Company Common Stock.The First Louisiana Merger strengthens the Board of Directors and management of the Association and the Holding Company by adding highly respected individuals to the Boards of Directors and experienced senior executive officers, including commercial and business lenders.In addition, the Conversion and Reorganization have been structured to re-unite the accumulated earnings and profits tax attribute retained by the Mutual Holding Company with the retained earnings of the Association through a tax-free reorganization.Finally, the Conversion and Reorganization and the First Louisiana Merger are designed to enable the Association and the Holding Company to more effectively compete in the financial services marketplace.The Conversion and Reorganization and the First Louisiana Merger are expected to close on the same date and essentially at the same effective time. The completion of the Conversion and Reorganization is contingent on the consummation of the First Louisiana Merger. The Association is committed to controlled growth and diversification.The additional funds received in the Conversion and Reorganization will facilitate the Association's ability to continue to grow in accordance with its business plan, through both internal growth and potential future acquisitions of other institutions or branch offices.The Association believes that its current mutual holding company form may impede its ability to undertake certain of such acquisitions.The Association believes that the Conversion and Reorganization and the First Louisiana Merger will enhance its ability to continue its growth through additional acquisitions and will support its ability to more fully serve the borrowing and other financial needs of the communities it serves.The Association and the Mid-Tier Holding Company have also gained experience in being companies required to meet the filing requirements of the Securities Exchange Act of 1934 and in conducting shareholder meetings and other shareholder matters, such as communications, press releases and dividend payments.In light of the foregoing, the Boards of Directors of the Mutual Holding Company, the Mid-Tier Holding Company and the Association believe that it is in the best interests of such companies and Members and Shareholders to raise additional capital at this time, and that the most feasible way to do so is through the Conversion and Reorganization. As described in more detail in Section 3, the Mutual Holding Company will convert from the mutual to the stock form of organization through a series of substantially simultaneous mergers pursuant to which (i) the Mutual Holding Company will cease to exist and a liquidation account will be established by the Association for the benefit of Members as of specified dates and (ii) the Association will become a wholly owned subsidiary of the Holding Company.In connection therewith, each share of Mid-Tier Holding Company Common Stock outstanding immediately prior to the effective time thereof, other than shares held by the Mutual Holding Company which will be cancelled, shall be automatically converted, without further action by the holder thereof, into and become the right to receive shares of Holding Company Common Stock based on the Exchange Ratio, plus cash in lieu of any fractional share interest. In connection with the Conversion and Reorganization, the Holding Company will offer shares of Conversion Stock in the Offerings as provided herein.Shares of Conversion Stock will be offered in a Subscription Offering in descending order of priority to Eligible Account Holders, Tax-Qualified Employee Stock Benefit Plans, Supplemental Eligible Account Holders and Other Members.The Subscription Rights granted in connection with the Subscription Offering are non-transferrable.Any shares of Conversion Stock remaining unsold after the Subscription Offering will be offered for sale to the public through a Community Offering and/or Syndicated Community Offering, as determined by the Boards of Directors of the Holding Company, the Mid-Tier Holding Company and the Association in their sole discretion. This Plan was adopted by the Boards of Directors of the Mutual Holding Company, the
